Citation Nr: 0918681	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  07-07 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for posttraumatic stress disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disorder.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's mother


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 through July 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  

The issue of service connection for a low back disorder is 
addressed in the remand portion of the decision below, and is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
Veteran's posttraumatic stress disorder (PTSD) has been 
manifested by flat, anxious, and depressed affect; anxious 
and depressed mood; intrusive memories; nightmares; sleep 
disturbance; social isolation; exaggerated startle response; 
hypervigilance; irritability; auditory and visual 
hallucinations; panic attacks; avoidance of trauma-related 
stimuli; short-term memory impairment; and suicidal ideation 
with one attempt.  The evidence also shows that the Veteran 
has been alert and fully oriented with normal thought 


content and thought process; good eye contact; normal speech; 
no evidence of obsessive or ritualistic behaviors, or spatial 
disorientation; adequate impulse control; no delusions; and 
fair insight and judgment.

2.  The Veteran's right knee disorder is manifested by full 
extension and flexion from 100 to 130 degrees. 

3.  The Veteran's left knee disorder is manifested by full 
extension and flexion from 115 to 130 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for a right knee disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2008). 

3.  The criteria for an initial evaluation in excess of 10 
percent for a left knee disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for entitlement to 
increased initial evaluations, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to a December 2008 readjudication of the 
Veteran's claims, October 2005, July 2007, and June 


2008 letters satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  The letters also requested that the Veteran provide 
any evidence in his possession that pertained to the claims.  
38 C.F.R. § 3.159(b)(1).  Further, the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).  

The duty to assist the Veteran has also been satisfied in 
this case.  The Veteran's service treatment records, VA 
medical treatment records, VA examination reports, and Social 
Security Administration (SSA) records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. 


§ 4.1 (2008).  In resolving this factual issue, the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of the 
initial ratings for the disabilities at issue, following 
initial awards of service connection for these disabilities.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, 
evidence contemporaneous with the claims and the initial 
rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Id.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time.  Id.

I.  PTSD

In a June 2006 rating decision, the RO granted service 
connection for PTSD and assigned thereto an initial 
evaluation of 30 percent, effective July 2, 2005.  The 
Veteran subsequently filed a timely appeal of this decision 
seeking a higher initial disability rating.  By a July 2007 
rating decision, the RO assigned an initial 


evaluation of 70 percent for the Veteran's service-connected 
PTSD, effective July 2, 2005.  The Veteran has indicated his 
continued disagreement with the initial evaluation.

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 70 percent 
disabling when there is objective evidence demonstrating 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to suicidal ideation; obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and the inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
assigned when there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal 


personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In evaluating the evidence, the Board has acknowledged the 
various Global Assessment of Functioning (GAF) scores that 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 51-60 reflects moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 31-
40 reflects some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  DSM-IV at 46-
47.  

The Veteran's service treatment records are negative for any 
complaints of or treatment for PTSD.  However, a July 2004 
record notes his complaints of nervousness.

VA treatment records from October 2005 through December 2008 
reveal diagnoses of and treatment for PTSD.  The treatment 
records show that the Veteran underwent one-on-one therapy, 
occupational therapy, vocational rehabilitation, and 
cognitive processing therapy.  The Veteran reported symptoms 
including depression, intrusive memories, anger, sadness, 
difficulty being around crowds, nightmares, flashbacks, 
irritability, anger outbursts, social isolation, anxiety, 
difficulty sleeping, short-term memory and concentration 
trouble, panic attacks, and fatigue.  The Veteran also 


noted anhedonia, feeling distrustful and suspicious, feeling 
guilty, increased startle response, hypervigilance, avoidance 
of trauma-related stimuli, periods of dissociation while 
driving, and occasional auditory and visual hallucinations.  
The Veteran also reported that he attempted to commit suicide 
by hanging himself in April 2007, but that his attempt was 
unsuccessful.  Although he noted occasionally feeling 
suicidal, he regularly denied suicidal and homicidal 
ideation.  Mental status examinations regularly showed the 
Veteran to be alert and fully oriented with adequate 
grooming, euthymic mood and affect, good eye contact, normal 
speech, normal thought processes and thought content, and 
fair insight and judgment.  There were no obsessions noted, 
and there was occasional suicidal ideation.  Mental status 
examinations occasionally revealed the Veteran to have a flat 
affect, suicidal ideation, lack of eye contact, nervousness, 
anxious and depressed mood, irritable mood, anxious and 
depressed affect, blunted affect, auditory hallucinations, 
and visual hallucinations.  An October 2005 treatment record 
assigned a GAF score of 52.  In September 2007, the Veteran 
reported that his interests included attending church events 
and lifting weights.  He stated that he had 30 friends that 
he interacted with.  In July 2008, the Veteran indicated that 
he confided in a few people including former comrades and 
that he spent time walking in the woods or swimming in a 
nearby lake.

In March 2006, the Veteran underwent a VA examination for 
PTSD.  He complained of recurrent and intrusive memories, 
nightmares, intense psychological distress at exposure to 
cues, avoidance of trauma-related stimuli, feelings of 
detachment and estrangement from others, trouble sleeping, 
irritability, outbursts of anger, hypervigilance, and 
exaggerated startle response.  He reported that he was 
working.  Mental status examination revealed the Veteran to 
be alert and fully oriented, clean, and appropriately 
dressed.  His speech was normal, his mood was anxious, and 
his affect was labile.  There was disturbance of attention, 
but thought processes and thought content were normal.  
Insight and judgment were good and intelligence was average.  
There were no hallucinations, no obsessive or ritualistic 
behavior, no panic attacks, fair impulse control, no suicidal 
or homicidal ideation, and intact memory.  The Veteran's 
behavior was moderately inappropriate with 


reported outbursts of anger.  The examiner noted that the 
Veteran's PTSD symptoms were severe.  The diagnosis was PTSD 
and a GAF score of 55 was assigned.

In May 2007, the Veteran was voluntarily admitted to the 
hospital for stabilization and treatment of his PTSD.  The 
Veteran complained of increased nightmares, flashbacks, 
intrusive thoughts, poor sleep, increased irritability, 
restlessness, racing thoughts, feelings of worthlessness, and 
suicidal ideation.  The Veteran reported that he attempted to 
commit suicide in April 2007, but that he was unsuccessful.  
He indicated that he was working part time.  The Veteran 
denied suicidal or homicidal ideation, but endorsed suicidal 
thoughts on occasion.  The Veteran also reported occasional 
auditory and visual hallucinations, reliving of combat 
experiences, sleep and concentration difficulties, social 
isolation, anhedonia, hyperarousal, increased irritability, 
and avoidance behavior.  Mental status examination revealed 
the Veteran's mood to be irritable, his affect anxious, and 
his insight fair.  His speech was normal and he was 
appropriately groomed and cooperative.  His mood was 
depressed, despairing, and anxious.  His thought content and 
thought process were normal, and his insight and judgment 
were fair.  He was alert and fully oriented.  The diagnosis 
was PTSD exacerbation, and a GAF score of 35 was assigned.  
The Veteran was stabilized and discharged from the hospital 
several days later.

The Veteran's SSA records reveal that he was awarded 
disability benefits in June 2007.  The primary diagnosis was 
anxiety disorders and the secondary diagnosis was affective 
disorders.

In November 2008, the Veteran underwent another VA 
examination for PTSD.  The Veteran reported symptoms 
including intrusive thoughts on a daily basis, anger, 
distress, fear, recurrent flashbacks multiple times per week, 
daily nightmares, social isolation, hypervigilance, 
irritability, avoidance of crowds and public settings, 
exaggerated startle response, sleep disturbance, depression, 
lack of motivation, trouble focusing, lack of trust, and 
suspiciousness.  The Veteran also noted trouble with visual 
memory and concentration, and reported that he left his job 
due to his PTSD symptoms.  Mental status examination revealed 
the Veteran to be clean, well-


groomed, and casually dressed.  He was alert and fully 
oriented with a depressed mood and a blunted and sad affect.  
There was notable anxiety when the Veteran discussed events 
from service.  His speech was normal and he denied 
hallucinations, delusions, and mania.  The Veteran's mental 
pace was mildly slow, and his general energy appeared to be 
mildly below average.  Insight was fair and judgment was 
adequate.  The Veteran denied suicidal ideation, but 
indicated that it was a problem in the past.  The diagnosis 
was PTSD and a GAF score of 45 was assigned.  The examiner 
noted that the Veteran's PTSD symptoms were severe and 
chronic, and that they were likely to markedly impair his 
ability to manage emotional stability, concentration, and the 
social interaction demanded of most forms of employment.

During a February 2009 hearing before the Board, the Veteran 
reported symptoms including short temper, intrusive thoughts 
and memories, flashbacks, suspiciousness, reliving combat 
experiences, poor memory, distrust of everyone but his 
mother, feeling suicidal and homicidal, lack of personal 
hygiene, panic attacks, and social isolation.  He reported 
that he was receiving a total disability rating for 
individual unemployability primarily on the basis of his PTSD 
symptoms.  The Veteran's mother testified that the Veteran 
was socially isolated and did not socialize with anyone but 
family.  She also reported that he was easily agitated and 
upset, that he did not take care of himself in terms of 
personal hygiene, and that he had nightmares and sleep 
disturbance.  She noted that he was jittery and nervous and 
that he relieved his experiences from service.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  The Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See 
Massey, 7 Vet. App. at 208; Pernorio, 2 Vet. App. at 628.  
Accordingly, based on the analysis of the evidence as 
outlined below, the Board finds that the evidence does not 
support an initial disability rating in excess of 70 percent 
for the Veteran's service-connected PTSD.

As noted above, GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Carpenter, 8 Vet. App. at 242.  His GAF scores of 52 and 55 
in 2005 and 2006, indicate moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See DSM-IV at 46-47.  The Veteran's GAF score of 35 in 2007, 
reflects some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  The Veteran's 
GAF score of 45 in 2008, reveals serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  Although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.  
Accordingly, an examiner's classification of the level of 
psychiatric impairment, by word or by a GAF score, is to be 
considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  Id.; see also 38 C.F.R. § 4.126 
(2008); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

The Veteran reported depression, intrusive memories and 
recollections, suicidal ideation with one attempt, difficulty 
being around crowds, nightmares, flashbacks, irritability, 
anger outbursts, social isolation, anxiety, difficulty 
sleeping, short-term memory trouble, and concentration 
difficulties.  He also reported panic attacks, 
suspiciousness, fatigue, anhedonia, feelings of guilt, 
increased startle response, hypervigilance, racing thoughts, 
occasional auditory and visual hallucinations, avoidance of 
trauma-related stimuli, and periods of dissociation while 
driving.  The medical evidence shows that the Veteran was 
regularly alert and fully oriented; had no impairment of 
thought process, thought content, or communication; had good 
or adequate hygiene; had no obsessive or compulsive behavior; 
fair impulse control; fair insight and judgment; fair impulse 
control; euthymic mood and affect; good eye contact; and 
normal speech.  The medical evidence also shows that the 
Veteran had occasional suicidal ideation with one attempt; a 
flat, anxious, depressed, blunted, and labile affect; 
irritable, depressed, and anxious mood; occasional auditory 
and 


visual hallucinations; and moderately inappropriate behavior.  
The Veteran worked intermittently throughout the period in 
which his claim has been pending, is receiving SSA disability 
benefits for anxiety disorders and affective disorders, and 
is receiving a total disability rating for individual 
unemployability based primarily on his PTSD symptomatology.  
He reported that he enjoyed walking in the woods and swimming 
in a nearby lake, and that he confided in a few people 
including former comrades and his mother.  Although he 
reported that he was close to mother, he noted difficulty 
dealing with others at work and social isolation.

With consideration of the entire record, the Board finds that 
the evidence does not show that the Veteran's PTSD meets the 
criteria for the next higher disability rating of 100 percent 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  While 
there is evidence that the Veteran has had occasional 
auditory and visual hallucinations and moderately 
inappropriate behavior, there is no evidence of persistent 
delusions or hallucinations or grossly inappropriate 
behavior.  In addition, the Board acknowledges that the 
Veteran was occasionally suicidal and attempted to commit 
suicide in April 2007.  However, the majority of the evidence 
of record reveals that the Veteran denied suicidal and 
homicidal ideation.  Accordingly, the Board does not find 
that the Veteran was in persistent danger of hurting himself 
or others.  While the Veteran and his mother testified that 
he had poor personal hygiene, all of the medical evidence of 
record reveals that the Veteran had adequate grooming and 
personal hygiene, and there is no objective evidence of 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene).  Also, 
there is no evidence of gross impairment in thought processes 
or communication or disorientation to time or place.  While 
the Veteran noted some short-term memory trouble, there is no 
evidence of memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  Although the 2008 examiner stated that manifestations 
of PTSD were severe and would markedly impair his ability to 
manage emotional stability, concentration, and the social 
interaction demanded of most forms of employment, total 
social and occupational impairment due to PTSD has not been 
shown, and accordingly, an initial rating in excess of 70 
percent for PTSD is not warranted.  Id.



II.  Right and Left Knee Disorders

In a June 2006 rating decision, the RO granted service 
connection for a right knee disorder and a left knee disorder 
and assigned to each a noncompensable evaluation under 
Diagnostic Code 5260, effective July 2, 2005.  The Veteran 
subsequently filed a timely appeal of this decision seeking 
higher initial disability ratings.  By a December 2008 rating 
decision, the RO an assigned initial evaluation to each knee 
of 10 percent for the Veteran's service-connected right and 
left knee disorders under Diagnostic Code 5260, effective 
July 2, 2005.  The Veteran has indicated his continued 
disagreement with the initial evaluations.

The Veteran's service treatment records reveal his complaints 
of and treatment for right and left knee disorders.  An 
August 2002 treatment record reflects the Veteran's 
complaints of left knee pain.  He stated that he felt like 
his knee was grinding and that it sometimes locked.  He noted 
trouble walking.  Physical examination revealed no effusion 
and no ecchymosis, but there was patella grind and tenderness 
to palpation along the medial joint line.  There was no 
instability, but there was pain with varus and valgus stress.  
A Lachman's test was negative, but there was pop and pain 
with a McMurray's test.  Range of motion of the left knee was 
normal, but there was crepitus with flexion.  An x-ray of the 
left knee revealed no fracture and good joint space.  The 
diagnosis was possible left meniscal tear.  A November 2002 
treatment record reveals the Veteran's complaints of left 
knee pain with movement.  The Veteran noted that his knee 
hurt the most when climbing stairs.  Physical examination 
revealed no effusion, no ecchymosis, and no edema.  There was 
no crepitus and no patella grind, but there was pain with 
varus and valgus stress to the medial side of the left knee.  
There was tenderness to palpation to the medial side of the 
left knee, and pain with a McMurray's test and a Drawer's 
test.  There was full left knee range of motion and deep 
tendon reflexes were intact.  The diagnosis was left knee 
instability.  A December 2002 magnetic resonance imaging scan 
of the left knee showed increased signal in the left 
posterior horn of the medial meniscus, but no evidence of a 
tear.

A September 2003 service treatment record reveals the 
Veteran's complaints of right and left knee pain, noting that 
the pain was on the inside of the left knee and on the 
outside of the right knee.  He noted that the pain was 
aggravated by prolonged walking, standing, running, and 
climbing stairs, and that the pain usually occurred the day 
after physical activity.  There was no swelling, locking, or 
catching.  Physical examination of the right knee showed no 
deformity, no ecchymosis, no edema, and no effusion.  Range 
of motion was from 0 to 130 degrees.  There was no joint line 
tenderness and a Balloon test was negative.  There was no 
patella grind, but there was tenderness to palpation over the 
lateral collateral ligament.  A McMurray's test and a 
Lachman's test were negative.  The diagnosis was iliotibial 
band syndrome versus lateral knee bursitis.  Another 
September 2003 treatment record notes the Veteran's 
complaints of bilateral knee pain with stiffness.  Physical 
examination showed mild tenderness to palpation over the 
lateral collateral ligaments and pain with valgus stress.  
Range of motion of the right and left knee was 0 to 130 
degrees.  The diagnoses were overuse symptoms of the 
bilateral knees, left iliotibial band bursitis, and left 
retropatellar pain syndrome.  Another September 2003 service 
treatment record notes the Veteran's continued complaints of 
bilateral knee pain, noting that the pain was on the lateral 
side of the right knee and the anterior side of the left 
knee.  The Veteran denied instability and locking.  Physical 
examination revealed no effusion but there was tenderness to 
palpation over the right lateral femoral condyle and the left 
insertion Sartorius triangle.  There was full range of motion 
of both knees, tight hamstring muscles, and 5/5 strength.  A 
sensory examination and a neurological examination were 
normal.  An Ober's test was positive on the right, and a 
Lachman's test, a Drawer's test, and a McMurray's test were 
negative bilaterally.  X-rays of the left knee and a magnetic 
resonance imaging scan of the left knee were negative.  The 
diagnoses were right iliotibial band syndrome and left 
Sartorius tendonitis. 

Subsequent to service discharge, the Veteran underwent a VA 
examination in March 2006.  He complained of pain in the 
medial aspect of both knees, especially with running.  He 
also noted difficulty climbing stairs and one episode of knee 
swelling in the prior three years.  He complained that his 
knees felt weak and stiff, but denied any giving way or 
locking.  He indicated that his knees became fatigued with 
running, but not with walking.  He reported flare-ups several 
times per week when walking up stairs.  He stated that his 
knee disorders had not affected his 


occupation.  Physical examination of the knees revealed no 
swelling, no heat, no redness, no crepitus, and no laxity.  A 
McMurray's test was negative and there was normal range of 
motion without pain.  There was no increased limitation of 
motion from pain, fatigue, weakness, lack of endurance, or 
incoordination.  The Veteran's gait was normal.  X-rays of 
the bilateral knees were normal.  The diagnosis was bilateral 
knee strain. 

VA treatment records from October 2005 through December 2008 
reveal complaints of and treatment for right and left knee 
disorders.  In September 2007, the Veteran complained of 
bilateral knee pain which he rated as a 4 on a 1-10 scale.  
Physical examination showed 5/5 strength throughout the 
bilateral lower extremities with normal range of motion.  The 
diagnosis was bilateral knee pain.  Another September 2007 
treatment record notes the Veteran's continued complaints of 
bilateral knee pain, which he reported as intermittent and 
occurring once every three days.  He also indicated that his 
knee pain worsened with weather changes, walking, and 
prolonged standing.  Physical examination revealed the 
Veteran's gait to be normal, and there was normal strength of 
the bilateral lower extremities, except there was breakaway 
weakness during hamstring and quadriceps strength testing.  
There was normal range of motion of all major joints.  There 
was mild crepitus and no effusion.  There was also mild 
tenderness over the medial joint line bilaterally, negative 
valgus and varus stress, mild retropatellar pain during 
patellar tracking, and negative straight leg raises 
bilaterally.  Deep tendon reflexes were intact, and a sensory 
examination was intact.  The diagnosis was chondromalacia 
patellae.  An October 2007 record notes the Veteran's 
complaints of bilateral knee aching.  A November 2007 
treatment record reflects that the Veteran reported spending 
a lot of time walking around the woods thinking.  In December 
2007, the Veteran reported that he was doing a lot of walking 
and that he enjoyed exercise.  In January 2008, the Veteran 
complained of right knee pain for two days, describing the 
pain as sharp and intermittent in duration.  He reported that 
he performed exercises at home, and that he walked up to 
three miles at a time and continued to do Tai Chi with good 
quality of motion.  In July 2008, the Veteran again reported 
that he spent time walking in the woods.

In November 2008, a VA examination reported the Veteran's 
complaints of bilateral knee aching and reported that he used 
orthotic inserts in his shoes for walking.  There was no 
evidence of constitutional symptoms of arthritis or 
incapacitating episodes of arthritis.  The Veteran reported 
that he was unable to stand for more than a few minutes and 
that he was unable to walk more than a few yards.  The 
Veteran denied right or left knee deformity, weakness, 
locking episodes, effusion, or flare-ups.  However, he 
reported giving way, instability, pain, and stiffness of both 
knees, and dislocation or subluxation of both knees less than 
once a year.  Physical examination revealed the Veteran's 
gait to be normal.  Range of motion of extension to flexion 
of the right knee revealed active range of motion from 0 to 
100 degrees, with pain at 100 degrees and passive range of 
motion from 0 to 125 degrees, with pain at 100 degrees.  
There was no additional limitation of motion on repetitive 
use.  Range of motion of extension to flexion of the left 
knee revealed active range of motion from 0 to 115 degrees, 
with pain at 115 degrees and passive range of motion from 0 
to 125 degrees, with pain at 115 degrees.  There was 
additional limitation of flexion to 95 degrees with 
repetitive use.  There was no inflammatory arthritis of 
either knee, but there was crepitus and painful movement.  
There was no clicking, snapping, grinding, instability, 
patellar abnormality, or meniscus abnormality.  X-rays of the 
knees revealed normal bilateral knees.  The diagnosis was 
bilateral knee strain.  The VA examiner noted that the 
Veteran's knee disorders caused a severe impact on 
activities, chores, shopping, exercise, and sports; a 
moderate impact on recreation and traveling; and no impact on 
feeding, bathing, dressing, toileting, and grooming.

During his February 2009 hearing before the Board, the 
Veteran testified that he had trouble stretching his knees 
and that he had pain with walking and standing for long 
periods of time.  He noted that the pain was constant, but 
that he did not wear knee braces.  He reported that his knees 
gave out on him, that they locked, and that they popped.  He 
stated that it took him 10 to 15 minutes to climb the stairs 
in his house and that he could only walk 20 to 30 feet 
comfortably.

The Veteran's current 10 percent evaluations under Diagnostic 
Code 5260 indicate that the right and left knee disabilities 
include limitation of knee flexion.  Under 


Diagnostic Code 5260, flexion that is limited to 60 degrees 
is noncompensable, flexion that is limited to 45 degrees 
warrants a 10 percent rating, flexion that is limited to 30 
degrees warrants a 20 percent rating, and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  The objective medical 
evidence of record shows that the Veteran had right knee 
flexion limited to 100 degrees, 125 degrees, and 130 degrees.  
Left knee flexion was limited to 115 degrees, 125 degrees, 
and 130 degrees.  Accordingly, as right or left knee flexion 
was not limited to 60 degrees, initial evaluations in excess 
of 10 percent for right and left knee disorders are not 
warranted under Diagnostic Code 5260.

Additionally, limitation of leg extension warrants a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a maximum 50 percent rating if 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2008).  Here, the evidence shows full extension of both 
knees throughout the entire period on appeal.  Accordingly, 
an increased evaluation is not warranted based on limitation 
of right or left knee extension.  Additionally, as the 
extension shown by the medical evidence of record does not 
warrant a compensable evaluation, a separate evaluation is 
not warranted for limitation of motion of extension.  
VAOPGCPREC 4-09, 69 Fed. Reg. 59990 (2004).

In addition, the objective evidence of record does not 
demonstrate left knee ankylosis or impairment of the fibula, 
tibia, or femur and indicates that there was intact stability 
and no recurrent subluxation.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5257, 5262 (2008).  Moreover, a rating in excess 
of 10 percent is not permitted for dislocation or removal of 
the semilunar cartilage or for genu recurvatum.  38 C.F.R. § 
4.71a, Diagnostic Codes 5258, 5259, 5263 (2008). 

The Board has also considered whether a separate evaluation 
is warranted for right or left knee arthritis and 
instability.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) 
(arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating is based upon additional 
disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a 


veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is x-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59).  However, in 
this case, x-rays of the Veteran's right and left knees show 
no evidence of arthritis.  Moreover, although instability was 
shown in service, the medical evidence subsequent to service 
discharge shows no evidence of instability.  Accordingly, a 
separate evaluation is not warranted. 

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 10 percent 
ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include:  weakness, fatigability, lack of coordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  The Veteran consistently 
reported right and left knee pain.  The Veteran also reported 
that he could not walk more than 20 to 30 feet comfortably, 
that his knees gave out on him, and that his knees locked and 
popped.  However, the Veteran's medical records reveal that 
he regularly reported long walks through the woods.  The 
Veteran also indicated that he exercised and performed Tai 
Chi.  The objective medical evidence of record demonstrates 
that there was no weakness, locking, effusion, flare-ups, 
instability, ecchymosis, edema, catching, patellar 
abnormality, or meniscus abnormality.  The Veteran reported 
one episode of knee swelling in the prior three years.  
Although the medical evidence showed tenderness to palpation, 
pain on movement, patella grind, and crepitus, repetitive use 
caused no additional limitation of motion in the right knee.  
Repetitive use limited flexion to 95 degrees in the left 
knee, however this degree of limitation is contemplated in 
the 10 percent rating.  There is no objective evidence that 
repetition caused increased pain, fatigability, 
incoordination, or weakness.  The objective medical evidence 
also reveals that the Veteran had normal gait and stance.  
The Board finds that there is no additional functional loss 
not contemplated in the 10 percent ratings.  38 C.F.R. §§ 
4.40, 4.45; Deluca, 8 Vet. App. at 206.  Accordingly, 
increased evaluations on this basis are not warranted.



III.  Other Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  If the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Veteran's PTSD is evaluated as a mental disorder pursuant 
to 38 C.F.R. § 4.130, the criteria of which is found by the 
Board to specifically contemplate the level of disability and 
symptomatology.  As noted above, the Veteran's PTSD is 
manifested by depression; intrusive memories and 
recollections; suicidal ideation with attempt; nightmares; 
flashbacks; irritability; anger outbursts; social isolation; 
anxiety; difficulty sleeping; short-term memory trouble; 
concentration difficulties; panic attacks; suspiciousness; 
fatigue; anhedonia; increased startle response; 
hypervigilance; occasional auditory and visual 
hallucinations; avoidance of trauma-related stimuli; a flat, 
anxious, depressed, blunted, and labile affect; irritable, 
depressed, and anxious mood; occasional auditory and visual 
hallucinations; and moderately inappropriate behavior.  The 
evidence also shows that the Veteran was regularly alert and 
fully oriented; had no impairment of thought process, thought 
content, or communication; had good or adequate hygiene; had 
no obsessive or compulsive behavior; fair impulse control; 
fair insight and judgment; fair impulse control; euthymic 
mood and affect; good eye contact; and normal speech.  When 
comparing this disability picture with the symptoms 
contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately 


contemplated by the 70 percent disability rating for his 
service-connected PTSD.  A rating in excess thereof is 
provided for certain manifestations of the service-connected 
PTSD but the medical evidence of record does not demonstrate 
that such manifestations were present in this case.  The 
criteria for a 70 percent disability rating more than 
reasonably describes the Veteran's disability level and 
symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.

With regard to the Veteran's right and left knee disorders, 
there is no evidence of an exceptional disability picture.  
The schedular evaluations in this case are not inadequate.  
As explained above, the Veteran's right and left knee 
disorders are manifested by pain, some grinding, and 
stiffness.  In addition, the Veteran's right knee flexion was 
limited only to 100 degrees, 125 degrees, and 130 degrees.  
His left knee flexion was only limited to 115 degrees, 125 
degrees, and 130 degrees.  He had full extension of both 
knees.  In addition, there was no objective evidence of 
dislocation or removal of the semilunar cartilage; genu 
recurvatum; degenerative arthritis; ankylosis; impairment of 
the fibula, tibia, or femur; recurrent subluxation; or 
arthritis.  Although there was one objective notation of left 
knee instability while in service, the medical evidence 
subsequent to service reveals no knee instability.  Further, 
there is no evidence that the Veteran's right and left knee 
disabilities limited function to a degree not contemplated by 
the assigned rating criteria.  Comparison of the Veteran's 
right and left knee disabilities to the symptoms provided in 
the pertinent rating criteria reveals that the Veteran's 
right and left knee disorders are adequately contemplated by 
the 10 percent ratings.  A rating in excess of 10 percent is 
provided for certain manifestations of the service-connected 
right and left knee disabilities, but the medical evidence 
reflects that those manifestations are not present in this 
case.  The criteria for 10 percent ratings more than 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned 
schedular evaluations are adequate and the RO's failure to 
consider or failure to document its consideration of this 
section has not prejudiced the Veteran.  

This is an initial rating case, following the grant of 
service connection, and thus the Board has considered whether 
"staged ratings" (i.e., different percentage ratings for 
different periods of time, based on the facts found) are 
warranted.  Fenderson, 12 Vet. App. at 119.  While there may 
have been day-to-day fluctuations in the Veteran's PTSD, 
right knee disorder, and left knee disorder, the evidence 
shows no distinct periods of time, since service connection 
became effective in July 2005, during which his disabilities 
have varied to such an extent that a greater rating would be 
warranted.  Cf. 38 C.F.R. § 3.344 (2008) (VA will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   


ORDER

An initial evaluation in excess of 70 percent for PTSD is 
denied.

An initial evaluation in excess of 10 percent for a right 
knee disorder is denied.

An initial evaluation in excess of 10 percent for a left knee 
disorder is denied.


REMAND

The Veteran contends that he injured his low back in service, 
and that he has continued to experience back pain since 
service discharge.  Specifically, the Veteran testified that 
he injured his back in 2003 while in Iraq during a combat 
situation.  He stated that, after an improvised explosive 
device exploded and while under enemy fire, his vehicle 
rolled over causing him to hit his back on a wooden post in 
the vehicle.  He reported that he could not seek medical 
attention for his back at that time because he was required 
to continue on missions.  He reported that his back continued 
to hurt throughout service.

The Veteran's service treatment records are negative for any 
findings or complaints of a low back disorder.  However, the 
Veteran served in combat, as indicated by his having been 
awarded a Combat Action Ribbon for his service.  See 38 
U.S.C.A. § 1154(b) (West 2002) (for combat veterans, VA 
accepts satisfactory lay evidence of service incurrence if 
consistent with the circumstances and conditions of service).  
Accordingly, the Board accepts the Veteran's statements of 
this inservice low back injury during a combat situation as 
sufficient evidence to establish that he hurt his low back in 
service, as it is consistent with the circumstances and 
conditions of his service.  Id.   

In addition, the medical evidence of record and the Veteran's 
statements reveal that the Veteran has had continued 
complaints of low back pain since service discharge.  
Further, a March 2006 VA examination reveals a diagnosis of 
low back strain.

Although the Veteran underwent a VA general examination in 
March 2007, the VA examiner did not provide an opinion as to 
whether the Veteran's current low back disorder was related 
to service, or to any incident therein.

In McLendon v. Nicholson, the United States Court of Appeals 
for Veterans Claims (Court) determined that the types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Additionally, the Court concluded in McLendon that the 
threshold for finding a link between current disability and 
service is "low."  Id. at 83.

Because the evidence of record reveals that the Veteran hurt 
his back in service, has a diagnosis of a low back strain, 
and has provided medical and lay evidence that his low back 
pain symptoms have continued since his separation from 
service, the Board concludes that the threshold defined in 
McLendon is reached in this case.  Additionally, the Court 
has also held that the "fulfillment of the statutory duty to 


assist . . . includes the conduct of a thorough and 
contemporaneous medical examination. . . ."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, the 
Board finds that a new VA examination must be conducted to 
determine whether the Veteran's current low back disorder is 
related to service.

Accordingly, the case is remanded for the following action:

1.  The RO must afford the Veteran a VA 
orthopedic examination to determine the 
current existence and etiology of any low 
back disorder found.  The claims folder 
and a copy of this Remand must be provided 
to and reviewed by the examiner.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post-service medical records, 
including the Veteran's statements and his 
testimony at the February 2009 hearing 
before the Board, the examiner must state 
whether any diagnosed low back disorder is 
related to the Veteran's active duty 
service, to include the incident described 
above.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 


the last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4. The RO must then re-adjudicate the 
Veteran's claim for service connection for 
a low back disorder.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


